Citation Nr: 1446725	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a temporary total evaluation for convalescence purposes under 38 C.F.R. § 4.30 due to treatment of service-connected residuals of left Achilles' tendon rupture with tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and from December 6, 1990 to April 6, 1991.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim of entitlement to a temporary total evaluation because of treatment for a service-connected disability.  He perfected a timely appeal to that decision.  

On December 12, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record. Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

The Veteran's service-connected left ankle disability has not required surgery necessitating at least one month of convalescence, has not required surgery with severe postoperative residuals, and has not required immobilization by cast, without surgery, of one major joint or more.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on convalescence for residuals of left Achilles tendon rupture with tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.30 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2009 from the RO to the Veteran, which was issued prior to the RO decision in March 2010.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in October 1992, the RO granted service connection for left Achilles tendon rupture, evaluated as 10 percent disabling.  

In a statement in support of claim (VA Form 21-4138), received in November 2009, the Veteran requested a temporary total rating based on convalescence for treatment of his left Achilles tendon.  Submitted in support of the Veteran's claim were VA progress notes dated from September 2009 to October 2009.  These records indicate that the Veteran received treatment for left Achilles pain.  On October 8, 2009, it was noted that the Veteran had been seen in the clinic for treatment of pain in the Achilles.  The Veteran reported that, since July 2009, he has noticed increased pain in the Achilles area.  He noted that the pain was worse with walking.  It was noted that past treatment have included the use of a cam walker, trial of an arch support, use of an ankle-foot arthrosis (AFO), pain medication, and physical therapy.  The pertinent diagnosis was Achilles pain in the left foot, status post Achilles rupture and repair 1992.  It was recommended that the Veteran avoid driving for 4 weeks in order to rest the Achilles, and he was instructed to wear his AFO.  

On the occasion of a VA examination in October 2009, the Veteran reported nagging pain on and off ever since a reconstruction surgery in 1992.  The Veteran indicated that, for the last three months, he had experienced pain when he "pushes off" with his left toes.  It was noted that he had an orthopedic surgery appointment today and was placed in a brace and referred to physical therapy.  He was also instructed to rest the joint.  It was noted that the ankle caused deformity, giving way, instability, pain, stiffness and weakness.  The examiner noted that he was above to stand for 15 to 30 minutes and he was able to walk more than 1/4 mile, but less than 1 mile.  The diagnosis was left Achilles tendonopathy.  

Submitted were treatment notes from physicians in surgical service at the VA medical Center in Nashville, Tennessee, dated in October 2009.  It was noted that the Veteran was seen on October 8, 2009 at which time he was referred to physical therapy and prescribed an AFO for the left ankle, due to limited motion of the ankle.  It was recommended that the Veteran receive convalescent leave from October 8, 2009 to November 19, 2009.  In another statement, dated November 5, 2009, the examiner stated that he had examined the Veteran and he was unable to return to work until he was reevaluated on December 3, 2009.  

Also submitted in support of the Veteran's claim were VA progress notes dated from March 2008 to November 2009.  These records show that the Veteran received follow up evaluation for chronic Achilles tendinitis left.  A treatment note, dated November 4, 2009, indicates that the Veteran would continue with physical therapy, AFO, and pain medication.  On November 6, 2009, it was noted that the Veteran was wearing a Bledsoe boot instead of AFO; the examiner noted that he was progressing towards his goals.  

Received in November 2009 were treatment notes from the surgery service.  In a statement dated November 5, 2009, the examiner stated that he examined the Veteran on November 5, 2009 and it was determined that he is unable to work until his reevaluation on December 3, 2009.  

VA progress notes dated from September 2009 to February 2010 reflect a clinical visit on November 5, 2009, the Veteran stated that his symptoms improve when he wears the AFO, and he does not have pain on ambulating.  However, he stated that he still has soreness when he removes the brace.  He has not been working for the past 4 weeks.  He drives an 18 wheeler truck and cannot use his left lower extremity on the clutch with the AFO in place; he stated that he began physical therapy and would continue twice a week.  It was recommended that the Veteran avoid driving for another 4 weeks in order to rest his Achilles.  Among these records is a surgery note dated in December 2009, indicating that the Veteran returned after having had 8 treatments of physical therapy including ultrasound for left Achilles tendonitis.  It was noted that he had been wearing an AFO which helps him when he walks, but he stated that having a rigid foot is starting to bother his knee.  The examiner recommended that the Veteran return to work; he also stated that the Veteran should not wear the AFO while he is driving.  

VA progress notes dated from October 2009 to July 2010 include an orthopedic consultation note, dated in July 2010, indicating that the Veteran was seen for evaluation of a stiff left Achilles tendon, status post 1992; he had an Achilles tendon repair after rupture.  The Veteran complained of left ankle stiffness.  He wore an AFO and was status post Achilles tendon repair in 1992.  The Veteran describes pain with pushing off of his foot during walking; he did not wear the heel lift that was prescribed.  On examination, it was noted that his Achilles tendon was acutely tender about an inch above the insertion to the calcaneus.  The assessment was chronic Achilles tightness, status post-surgery and right rotator cuff tendinitis with muscular pain.  The examiner stated that the Veteran's condition would not benefit from surgical repair.  He was sent to physical therapy for his left ankle.  

During a VA physical therapy session in August 2010, the Veteran complained of constant "stiffness" in the left ankle, with tingling sensation all the time and increased pain with movement of the foot/ankle.  The Veteran stated "it feels better when I wear the AFO but I was in a hurry this morning and I didn't put it on."  It was noted that the Veteran had been seen repeatedly in this clinic for treatment of left ankle issues; he presented today with right shoulder pain and chronic ankle stiffness and pain status post Achilles tendon repair in 1992.  The examiner noted that the Veteran may benefit from intervention for a progressive exercise program though potential is guarded.  

At his personal hearing in December 2013, the Veteran reported that he suffered a rupture of his Achilles tendon in 1992 during active duty in Desert Storm; he underwent surgical repair of the Achilles tendon.  The Veteran testified that, since the surgery, he has continued to have pain and difficulty walking.  The Veteran related that they had him in a boot (AFO) which is like a cast; he noted that he was unable to do the job that he had previously done.  The Veteran stated that the boot is made out of plastic and it fits on the back of his leg all the way down to his foot and fits inside his shoes.  The Veteran also reported that he uses a cane to balance himself.  

III.  Legal Analysis.

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends he is entitled to a temporary total evaluation for convalescence for the period from October 8, 2009 through December 3, 2009, following a re-injury of his service-connected Achilles tendon left foot and ankle.  The Veteran contends that, although treatment during this period did not require surgery or casting of the left ankle, he was issued an AFO and was unable to work during this period.  

Medical records show that the Veteran reported having increased pain in the Achilles area in the site of the previous tendon repair on October 8, 2009.  The Veteran reported that the pain was worse with walking.  

After careful review of the evidentiary record, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation for his left ankle disorder.  Significantly, the Veteran has not undergone surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a) (1).  He also has not had surgery with severe postoperative residuals.  38 C.F.R. § 4.30(a) (2).  The Veteran argues that he meets this requirement because of the instructions of his treating physicians that he was unable to work for 6 weeks in order to rest his left ankle.  The Board notes that the regulation lists the necessitation of house confinement as one example of the type of severe postoperative residuals meeting the requirements for a convalescent rating.  This is denoted by the term "such as."  However, it is required that the residuals be postoperative, i.e., resulting from surgery.  The clinical notes dated in 2009 reflect various treatment for the left lower extremity, but there was no surgery performed.  

Moreover, the evidence does not show immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (3).  As noted above, the Veteran received physical therapy and instructed to rest his left Achilles tendon during the period from October 8, 2009 to December 3, 2009.  However, there is no competent evidence of record to suggest the Veteran's treatment resulted in immobilization of the left ankle, regardless of the use of an AFO brace.  Although the Veteran has been prescribed an AFO boot, the record indicates that he is able to remove it when he drives or performs other activities.  See clinic note December 3, 2009.  That clinic note indicates that the Veteran had been wearing an AFO which helps him when he walks.  In this regard, 38 C.F.R. § 4.30(a)(3) specifically references immobilization by 'cast' rather than, e.g., 'support,' 'wrap,' 'brace,' 'stabilizer,' 'splint,' 'fixed walker,' or other such assistive device.  A 'cast' is a rigid encasement of a part, as with plaster, plastic, or fiberglass, for purposes of immobilization.  See Stedman's Medical Dictionary, 298 (27th ed., 2000).  38 C.F.R. § 4.30 signifies immobilization by 'cast' as requisite and significant, rivaling the magnitude of post-surgical convalescence, as qualifications for a temporary total rating.  Use of an AFO brace does not equate to immobilization by cast.  

As noted above, it is clear from the evidence of record that the Veteran's left ankle has not been immobilized by a cast.  He was able to remove the brace to perform activities of daily living.  The Veteran may have been unable to work from October 8, to December 3, 2009, because of an exacerbation of left heel pain due to residuals of Achilles tendon repair in 1992; however, the provisions of 38 C.F.R. § 4.30 have not been met and a temporary total rating is not warranted.  


ORDER

A temporary total evaluation for convalescence purposes under 38 C.F.R. § 4.30 due to treatment of service-connected residuals of left Achilles' tendon rupture with tendonitis is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


